FULTON, Senior Judge,
concurring:
I concur in our disposition of this case, but write separately to point out some ethical matters that may otherwise escape attention.
Because of the role of the convening authority, lawyers involved in military cases have a potential conflict of interest that has no counterpart in civilian cases. This ease affords a possible illustration. A trial defense counsel who had represented the co-actor Endresen and was representing Rus*805saw before a different court, possibly could take the position that there was reasonable doubt as to Russaw’s guilt because Endresen owned the drugs, or that Russaw at least ought to receive a lighter sentence than otherwise (provided these arguments would not violate a confidence received from Endresen). However, the trial defense counsel scarcely could take this position before the convening authority if the same convening authority was going to consider both cases, since doing so would reduce the chances for any favorable action for his client Endresen. A seeming institutional insensitivity to such conflicts has not escaped notice. United States v. Evans, 1 M.J. 206, 209 (CMA 1975); United States v. Blakey, 1 M.J. 247, 248 (CMA 1976); United States v. Davis, 3 M.J. 430, 431 n. 7 (CMA 1977).
It may, of course, be that the trial defense counsel complied fully with Disciplinary Rule 5-105(C) of the American Bar Association Model Code of Professional Responsibility (adopted for courts-martial by Army Reg., 27-10, para. 5-8 (1982), and earlier editions). If so, the trial judge’s question whether counsel had acted in any manner inconsistent with his duties as defense counsel presented counsel an appropriate opportunity to disclose the multiple representation and the fact, if it was a fact, of his compliance with DR 5-105(C). Counsel would do well to treat that routine question from the court-martial script as not merely limited to matters that might amount to a statutory disqualification, such as having acted in a prosecutorial capacity. See United States v. Breese, 11 M.J. 17, 22 n. 13 (CMA 1981). I fear the significance of the question was overlooked here. Due to the lack of any specific indication of prejudice, reversal has not been required; however, the next case may be different.